Case 3:16-cv-02435-BRM-DEA Document 191 Filed 04/30/19 Page 1 of 2 PageID: 2885




                                            The Le ga l Ce nter
                                          One Ri ver fr ont Pl a za
                                        New a r k, N ew Jer s e y 0 710 2
                                           Tel : (9 73 ) 643 - 70 00
                                           Fax (9 73 ) 6 43- 65 00
                                                                                       101 Park Avenue
                                                                                               28th Floor
                                                                                    New York, NY 10178
                                                                                     Tel: (212) 643-7000
                                                                                     Fax: (212) 643-6500
 Eric Westenberger
 Member
 Direct Dial: 973-643-5571                                                         600 College Road East
 Email: ewestenberger@sillscummis.com                                                Princeton, NJ 08540
                                                                                      Tel: (609) 227-4600
                                                                                     Fax: (609) 227-4646

                                                April 30, 2019

 VIA ECF

 Hon. Douglas E. Arpert, U.S.M.J.
 U.S. District Court
 Clarkson S. Fisher Building & U.S. Courthouse
 Room 6000
 402 East State Street
 Trenton, NJ 08608

 Re:     Lawson, et al. v. Praxair, Inc., et al.
         Civil Action No. 3:16-cv-02435-BRM-DEA

 Dear Judge Arpert:

         We represent Western/Scott Fetzer Company (“Western”) in the above-captioned matter.
 Please accept this letter in response to the Court’s April 15, 2019 Order directing the parties to
 make submissions addressing “(1) the party’s position on any issue the party would like the
 Court to consider in relation to the appointment of a Special Master; and (2) the party’s position
 on the items identified in Rule 53(b)(2).” Dkt. 187.

        Western requests that the Order appointing the Special Master limits his authority to the
 issues covered in the parties' joint status report filed April 5, 2019 (Dkt. 184), and any new
 discovery issues arising going forward. Western also requests that Special Master not be
 empowered to re-visit issues that have already been decided by this Court.

        Western agrees that the Special Master be permitted to engage in ex parte
 communications with the Court at his or her discretion. Western does not consent, however, to
 the Special Master engaging in ex parte communications with any of the parties, without first
 asking permission of the parties to do so. Western also requests that the Order require the
 Special Master to create a record of any proceedings and/or submissions consistent with the
 Federal Rules of Civil Procedure and the Local Rules of this Court. Fed. R. Civ. P. 53(b)(2)(C).
Case 3:16-cv-02435-BRM-DEA Document 191 Filed 04/30/19 Page 2 of 2 PageID: 2886




 Hon. Douglas E. Arpert, U.S.M.J.
 April 30, 2019
 Page 2

 This would include preserving all written communications and documents provided to the
 Special Master by the parties and all transcripts of proceedings and other material serving as a
 basis for making findings and formulating recommendations to the Court. Western also requests
 that the Special Master shall file a report and recommendation setting forth in full any decision
 that he reaches together with the basis for that decision in accordance with Fed. R. Civ. P. 53(e).

          As to compensation of the Special Master, Western requests that his charges initially
 shall be split equally among the parties; provided, however, that the Court shall retain the right to
 shift all or part of the charges to one party or the other after submission of a Special Master's
 report and upon a showing of good cause. Western also requests that the Special Master not be
 empowered to levy sanctions against any party. Rather, any sanctions should come about, if at
 all, through a report and recommendation to the Court.

       As to selection of the Special Master, in accordance with Fed. R. Civ. P. 53(b)(1),
 Western takes no position.


                                                               Respectfully submitted,
                                                               /s/Eric S. Westenberger
                                                               Eric S. Westenberger
